Citation Nr: 0630252	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  97-15 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability and drug abuse disability.

2.  Entitlement to service connection for dysplasia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1978 to 
January 1988.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board remanded the case in April 2005 for further 
development.


FINDINGS OF FACT

1.  Acquired psychiatric disability and drug abuse disability 
were not manifested during the veteran's active duty service. 

2.  Dysplasia was not manifested during the veteran's active 
duty service. 


CONCLUSIONS OF LAW

1.  Acquired psychiatric disability and drug abuse disability 
were not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Dysplasia was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2006).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In an April 2003 VCAA letter, the appellant was informed of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  The appellant was also advised of 
the types of evidence VA would assist her in obtaining as 
well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The April 2003 VCAA letter also notified the appellant of the 
need to submit any pertinent evidence in her possession.  In 
this regard, the appellant was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  All 
notices required by VCAA and implementing regulations were 
furnished to the appellant and no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.   

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, prior to 
enactment of the VCAA, in July 1994, the appellant filed a 
claim for service connection, which was denied in a December 
1994 rating decision.  In April 2003, a VCAA letter was 
issued.  The VCAA letter notified the claimant of what 
information and evidence is needed to substantiate her claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in her possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in April 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board in March 2005.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records and VA 
treatment records.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4) (2006).  No additional 
pertinent evidence has been identified by the claimant.  

In its April 2005 remand, the Board instructed the RO to 
schedule the veteran for a VA examination to determine the 
etiology of the veteran's current psychiatric disabilities, 
drug abuse disability and dysplasia.  It appears that VA 
examinations were scheduled in June 2005, December 2005 and 
January 2006.  The veteran failed to appear at all of these 
examinations.  Although unclear with respect to the first 
scheduled examinations, a review of the claims file confirms 
that notice concerning the January 2006 examination was sent 
to the last address that the veteran had  given the VA.  
Since that time, the veteran has not contacted VA to 
reschedule the examination, nor has she offered any 
explanation as to why she did not attend the examination.  A 
review of the claims file showed that there is evidence of 
that the veteran is homeless.  The most recent communication 
to the VA from the veteran was in May 2002.  Attempts to send 
subsequent communications to the veteran at the address given 
in this communication failed.  Another address was provided 
by the post office, but again correspondence mailed to the 
veteran was returned as undeliverable  In March 2006, the RO 
did an internet search for a current address for the veteran, 
but the most recent address provided was in 2000.  There is 
nothing to show that the veteran informed VA of any new 
address.  The Board notes that it is the claimant's duty to 
keep VA apprised of his or her current address.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  It has been over four years 
since the veteran last contacted the VA.  A supplemental 
statement of the case was issued in May 2006 outlining the 
RO's attempts to contact the veteran and schedule an 
examination.  Further, the veteran's representative was 
copied on the supplemental statement of the case to which 
there has been no response concerning a recent address for 
the veteran.  

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  There 
is no legal or regulatory requirement that VA make further 
efforts to schedule an examination.  The consequence in this 
case of the veteran's failure without good cause to report 
for the VA examination is that her claim for service 
connection must be decided on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of her claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board concludes that 
VA has no remaining duty under the VCAA to provide a medical 
examination in conjunction with this claim.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Acquired Psychiatric Disability and Drug Abuse Disability

The veteran is claiming entitlement to service connection for 
an acquired psychiatric disability and drug abuse disability.  
Service medical records reflect symptoms of depression in 
1985 and that the veteran reported depression, excessive 
worry and nervous trouble in her February 1987 Report of 
Medical History.  However, in a February 1987 service 
examination, the veteran was found to be evaluated as 
clinically psychiatrically normal.  Subsequently, in January 
1988, the veteran was discharged due to misconduct for drug 
abuse.  It appears that the veteran was not given a service 
examination prior to discharge. 

Records from a county alcohol and drug abuse services center 
show that the veteran was treated for substance abuse from 
approximately February 1990 to May 1990 and November 1992 to 
January 1993.  A May 1990 discharge summary shows that the 
veteran was diagnosed with major depression with episodes of 
suicidal impulses and substance abuse.  Additional private 
treatment records from 1994 to 2002 show treatment for 
various psychiatric disabilities along with substance abuse.  
The records show diagnoses of generalized anxiety disorder, 
dysthymia, recurrent major depression, post-traumatic stress 
disorder and polysubstance dependence.  A July 1994 
evaluation shows that the veteran gave a history of treatment 
since 1981.  However, based on the history provided by the 
veteran, the examiner thought it sounded like there was 
probably some genetic loading for substance abuse and some 
early childhood stressors for affective instability.  
Nevertheless, none of these records contain an opinion as to 
whether any of the veteran's psychiatric disabilities are 
related to her active duty service.  

The veteran also submitted articles concerning mental 
disorders.  However, this information has no probative value 
because it does not specifically address the veteran's 
psychiatric disabilities and their cause or provide a link 
between her current disabilities and service.  

Finally, the Board notes that the veteran's statements alone 
are insufficient to support a grant of service connection.  
It is undisputed that a lay person is competent to offer 
evidence as to facts within her personal knowledge, such as 
the occurrence of symptoms while in service.  However, 
without the appropriate medical training or expertise, a lay 
person is not competent to render an opinion on a medical 
matter, such as, in this case, the etiology of the veteran's 
psychiatric disabilities.  See Espiritu v. Derwinski, 2 Vet. 
App. 292, 294-95 (1991).  Hence, any lay assertions in this 
regard have no probative value.

The veteran claims that her psychiatric disability began 
while in service as documented in 1985 service medical 
records and has continued since that time.  However, the 
preponderance of the competent medical evidence is against a 
finding that the symptoms in service were a manifestation of 
a chronic disability.  Instead, the medical evidence shows 
that these symptoms were acute and transitory in nature.  
This is supported by follow up treatment records that showed 
that the veteran had done well in the present regime and had 
expressed a positive and cheerful attitude toward holidays 
and by a clinically psychiatrically normal finding at the 
February 1987 service examination.  This is significant 
because it shows that in the opinion of medically trained 
individuals, the veteran was clinically psychiatrically 
normal at that time.  

Given that there is no medical evidence of a clear diagnosis 
of any psychiatric disability while in service and no medical 
evidence linking any of the veteran's current psychiatric 
disabilities to service, the Board must conclude that the 
veteran's acquired psychiatric disabilities are not related 
to service.  

With respect to the veteran's drug abuse, entitlement to 
service connection for substance abuse is generally not 
allowed by law.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d).  However, if the substance abuse was acquired as a 
result of a service-connected disability, then service-
connection is available.  See Allen v. Principi, 237 F.3d 
1368 (Fed Cir. 2001).  Nevertheless in this case, even if the 
veteran's drug abuse is a result of her psychiatric 
disabilities, as previously decided, these disabilities are 
not related to the veteran's active service.  Currently, the 
veteran is only service connected for bilateral mastitis, and 
there is no medical evidence linking the veteran's substance 
abuse to this service-connected disability.  

Dysplasia

The veteran is also claiming entitlement to service 
connection for dysplasia.  Although unclear, service medical 
records appear to document a gynecological disorder in 
December 1982 and February 1983.  A September 1987 prenatal 
and pregnancy service medical record indicated that the 
veteran should have a screening for dysplasia appointment 
after delivery.  However, there is no follow up record of any 
screening. 

The first post service medical record concerning dysplasia is 
a private December 1993 surgical pathology consultation 
report, which shows extensive high grade dysplasia.  Private 
medical records reflect treatment for severe dysplasia from 
January 1994 through March 1994.  However, these records do 
not give an opinion as to etiology.  

The veteran also submitted articles concerning cervical 
disorders and her lay statements that her current dysplasia 
is related to service.  Nevertheless, the same analyses done 
above concerning the articles and the veteran's lay 
statements are applicable in this instance.  Thus, again, 
these articles and lay statements have no probative value in 
determining the etiology of the veteran's dysplasia. 

Given that the veteran's service medical records do not show 
a clear diagnosis of dysplasia while in service and that 
there is no medical evidence linking the veteran's current 
dysplasia to any gynecological disorders in service, the 
Board must conclude that service connection for dysplasia is 
not warranted.
  


Conclusion

The Board finds that service connection is not warranted for 
acquired psychiatric disability, drug abuse, disability and 
dysplasia.  Since the veteran could not be located, the Board 
must base its decision on the evidence of record without the 
assistance of a medical examination and opinion as ordered in 
its March 2004 remand.  Based on the medical evidence of 
record, a preponderance of the evidence weighs against the 
veteran's claim, and the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability and drug abuse disability is denied.

Entitlement to service connection for dysplasia is denied.




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


